Citation Nr: 0023222	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-06 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from June 1970 to April 
1972, and from September 1972 to January 1975.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
November 1997 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO).  

In August 2000, the veteran's representative noted that the 
veteran had submitted a claim of service connection for a 
kidney disability and an application to reopen a claim of 
service connection for hypertension.  A review of the record 
indicates that the RO has not yet addressed these matters.  
Inasmuch as they are not inextricably intertwined with the 
issues now on appeal, they are referred to the RO for initial 
adjudication.


FINDINGS OF FACT

1.  By September 1991 rating decision, the RO denied service 
connection for PTSD; although the veteran was notified of 
this decision later that month, he did not appeal within the 
applicable time period.  

2.  Evidence received since the last final rating decision in 
September 1991 includes VA and private treatment records 
containing diagnoses of PTSD and a February 1997 stressor 
statement from the veteran; this evidence, which has not 
previously been considered, bears directly and substantially 
on the specific matter under consideration regarding the 
issue of service connection for PTSD.

3.  The record contains competent medical evidence of a 
diagnosis of PTSD related to the veteran's claimed in-service 
stressors.  

4.  A left hip disability was not clinically evident in 
service or for many years thereafter and the record contains 
no competent medical evidence relating the veteran's current 
left hip arthritis to his active service or any incident 
therein.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for PTSD.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of service connection for a left hip disability 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's April 1970 naval enlistment medical examination 
report is negative for pertinent complaints or abnormalities.  
In-service medical records show that in September 1972, he 
sought treatment for feelings of nervousness.  The examiner 
indicated that the veteran exhibited "no obvious problems" 
and prescribed Valium.  The remaining service medical records 
are negative for pertinent complaints or abnormalities.  At 
his January 1975 naval separation medical examination, his 
lower extremities, spine, and musculoskeletal system were 
normal on clinical evaluation and no psychiatric abnormality 
was identified.

The veteran's service personnel records show that he was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal.  He served aboard the USS Constellation from 
September 18, 1972 to October 19, 1973, where his 
responsibilities included the safe towing and positioning of 
aircraft on the flight deck under hazardous conditions.  

In May 1991, the veteran submitted a claim of service 
connection for PTSD and hypertension.  His application is 
silent for notations of a left hip disability.  In connection 
with his claim, he was afforded a VA medical examination in 
July 1991 at which examination of the musculoskeletal system 
was normal and hypertension was not found.  The veteran 
failed to report for his psychiatric examination.

By September 1991 rating decision, the RO denied service 
connection for hypertension and PTSD.  In its decision, the 
RO noted that the basis for the denial of service connection 
for PTSD was that the veteran had failed to report for his VA 
psychiatric examination and had not submitted any information 
regarding his claimed in-service stressors.  The RO notified 
the veteran of its decision by September 1991 letter, but he 
did not appeal within the applicable time period.  Thus, the 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1999).

In December 1996, the veteran submitted an application to 
reopen his claim of service connection for PTSD.  He also 
claimed entitlement to service connection for a left hip 
disability, as well as nonservice-connected disability 
pension benefits.

In February 1997, the veteran outlined his claimed in-service 
stressors.  He indicated that in January 1973, while aboard 
the USS Constellation, he witnessed another "deck crewmember 
10 feet away get sucked into [an] F-8 fighter intake."  He 
indicated that his other stressor was "getting blown down by 
aircraft exhaust on more than 15 occasions while performing 
duty as an aircraft tractor driver."  He stated these 
incidents occurred between September 1972 and October 1973.

The RO thereafter obtained VA clinical records dated from 
October 1993 to May 1997.  These records show that in May 
1995, it was noted that the veteran might benefit from 
further evaluation for depression versus psychosis, as well 
as "PTSD from two sources, i.e. military service, 'I watched 
a fellow get sucked into jet engine propellers,'" and a 
beating he received two years ago.  In December 1996, he 
sought treatment for a four-year history of left hip pain and 
a one-year history of right hip pain.  The diagnosis was 
bilateral degenerative joint disease of the hips.  The 
examiner indicated that the veteran's arthritis was probably 
secondary to congenital bilateral hip dysplasia.  In May 
1997, the veteran reported dreams of incidents related to his 
time on the deck of an aircraft carrier.  He indicated that 
another sailor was sucked into an intake of a plane, was 
seriously injured, and died soon thereafter.  The impression 
was PTSD and he was referred to a PTSD group.  

In May 1997, the veteran underwent VA psychiatric examination 
at which he described the incident in which a fellow 
crewmember was killed after being sucked into an aircraft 
engine.  He stated that he was one of the people assigned to 
extricate the remains from the engine.  The veteran indicated 
that he became so upset after this incident that he requested 
a transfer to shore duty and was sent to the Philippines for 
the remainder of his tour of duty.  After his separation from 
service, the veteran indicated that he worked as a custodian 
for 11 years, then became a plant manager, followed by a 
truck driver.  He indicated that in 1995, his arthritis and 
hypertension forced his retirement.  The examiner concluded 
that the veteran did not appear, from the history and 
psychological testing, to meet the criteria for PTSD.  He 
noted that the veteran did report nightmares of the incident 
in which his shipmate was killed as well as occasional sleep 
disturbances.  However, the examiner indicated that these 
were the only symptoms of PTSD reported by the veteran.  The 
examiner concluded that the veteran did not appear to have a 
psychiatric condition other than an adjustment disorder 
brought about by his homelessness and physical problems.

In November 1997, the veteran submitted a report of a medical 
examination, apparently conducted in connection with his 
application for disability benefits from the Social Security 
Administration (SSA).  The examination report noted that the 
veteran reported symptoms of nightmares, sleep disturbances, 
and depression, all of which were due to his PTSD.  The 
diagnoses included PTSD.  

In an April 1998 letter, a VA clinical psychologist indicated 
that the veteran had been attending the Combat Stress Group 
for the past year.  She indicated that the veteran reported 
numerous symptoms from PTSD, including intrusive thoughts, 
isolation, detachment from others, sleep disturbances, and an 
exaggerated startle response.  The indicated that the veteran 
still had severe problems from his PTSD.  

The following month, the veteran submitted excerpts from a 
May 1998 decision by SSA indicating that he had been 
determined to be disabled within the meaning of the Social 
Security Act since June 1995.

In October 1998, the veteran testified at a hearing at the 
RO.  He indicated that he believed that his hip disability 
was related to the fact that he was blown down frequently on 
the deck of the aircraft carrier.  He also speculated that 
his hip condition was related to exposure to Agent Orange.  
The veteran also described his in-service stressors and 
indicated that he was unable to remember the name of the 
sailor who was killed or the date on which it happened.  

In a November 1998 letter, a counselor from a private mental 
health clinic indicated that the veteran had been receiving 
informal counseling there regarding his PTSD, nightmares, and 
flashbacks stemming from his service in Vietnam.

In July 1999, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) indicated that their research of the 
history of the USS Constellation failed to confirm an 
incident in which a person was sucked into a jet intake 
aboard ship during 1973.  They indicated that they had 
attempted to locate 1973 deck logs from the USS Constellation 
in order to conduct additional research, but the Federal 
Records Center had indicated that they were unable to locate 
them.  As a result, they indicated that they were unable to 
verify the veteran's claimed stressors.

In a September 1999 letter, the veteran indicated that he had 
served aboard the USS Constellation in both 1972 and 1973.  
He stated that he was unsure of the date of the incident in 
which the sailor was killed and requested that the RO attempt 
to locate 1972 records from the USS Constellation, rather 
than just the 1973 records.  

In a September 1999 letter, a counselor at a private clinic 
indicated that the veteran received regular counseling there 
for PTSD and major depression.  

II.  Application to reopen claim of service connection for 
PTSD

As set forth above, the veteran's claim of service connection 
for PTSD was previously denied in a final September 1991 
rating decision.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Elkins 
v. West, 12 Vet. App. 209 (1999); see also Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.

In this case, the evidence submitted since the last final 
rating decision includes statements and testimony from the 
veteran regarding his claimed in-service stressors, as well 
as VA and private medical evidence containing diagnoses of 
PTSD, related to those claimed in-service stressors.  This 
evidence is new as it was not previously of record.  
Moreover, this evidence is material in that it provides lay 
evidence of stressors and diagnoses of PTSD, elements which 
were previously lacking.  Given the nature of the veteran's 
claim, therefore, the Board concludes that the evidence set 
forth above is new and material evidence sufficient to reopen 
the claim of service connection for PTSD in that it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's claimed disability.  
38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.

To be well grounded, a claim must be accompanied by 
supportive evidence and must justify a belief by a fair and 
impartial individual that the claim is plausible.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. § 5107.  More 
specifically, the Court has indicated that a veteran seeking 
service connection for PTSD must satisfy the initial burden 
of submitting a well-grounded claim by furnishing (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of an in-service stressor, and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).

Here, the veteran record contains (1) medical evidence in the 
form of VA and private clinical records showing a current 
diagnosis of PTSD (which must be presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed in-service stressor), (2) his own statements and 
testimony of the claimed in-service stressors (which the 
Board presumes to be true for the limited purpose of 
determining whether his claim is well grounded, see King v. 
Brown, 5 Vet. App. 19 (1993)), and (3) medical evidence of a 
nexus between service and the current PTSD in the form of 
medical records relating the diagnosis of PTSD to his claimed 
in-service stressors.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well grounded 
claim of service connection for PTSD.  

Because the claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claim.  38 
U.S.C.A. 5107(a).  After careful review of the record, the 
Board finds that the veteran is entitled to further 
assistance in developing the facts pertinent to his claim.  
The additional development is set forth below in the Remand 
portion of this decision.  

III.  Service connection for a left hip disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (1999).

As in most claims for benefits, the initial question for the 
Board is whether the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial person that his claim is well grounded.  38 
U.S.C.A. § 5107(a).

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the burden of section 5107(a).  Hensley 
v. West, 212 Fed. 3rd 1255 (Fed. Cir. 2000).

More specifically, the Federal Circuit held that, in order 
for a claim of service connection to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service disease 
or injury and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

In this case, the Board observes that the veteran's service 
medical records are entirely silent for complaints or 
clinical findings of a left hip disability.  In fact, at his 
January 1975 naval separation medical examination, the 
veteran's musculoskeletal system was normal on clinical 
evaluation.  Likewise, the Board notes that the post-service 
medical evidence is negative for complaints or findings of a 
left hip disability for more than 20 years after his 
separation from service.  When the veteran first sought 
treatment for his left hip disability in December 1996, he 
indicated that his hip had only been symptomatic for the past 
four years.  

The Board concedes that recent medical evidence notes the 
presence of bilateral osteoarthritis of the hips due to 
bilateral hip dysplasia.  However, the record contains no 
competent medical evidence of a nexus between the veteran's 
current left hip disability and the his active service or any 
incident therein, including exposure to Agent Orange as the 
veteran has speculated.  

Here, the Board notes that while the veteran has offered 
theories regarding the etiology of his left hip disability, 
his statements to this effect are not competent as the record 
does not establish that he possesses a recognized degree of 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Lacking evidence of a left hip disability in service or for 
many years thereafter, and lacking competent medical evidence 
of a nexus between the veteran's current left hip disability 
and his active service, the claim of service connection for a 
left hip disability is not well grounded.  38 U.S.C.A. § 
5107(a); Epps, supra, at 1468.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 1154(b).  However, the veteran has 
not argued that his left hip disability was incurred in 
combat service.  Even assuming for the sake of argument that 
the veteran served in combat and had provided lay evidence of 
an in-service left hip injury, the Federal Circuit has 
emphasized that 38 U.S.C.A. § 1154(b) applies to the second 
element of a well-grounded claim (i.e., whether an injury was 
incurred in service), and not to the questions of whether 
there is a current disability or a nexus to service.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Thus, 
the veteran must still present competent medical evidence of 
a nexus or link between a current left hip disability and an 
incident of his military service to satisfy the elements of a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  Again, that element is missing in this case.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the-veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has an obligation to notify a 
veteran under section 5103(a) when the circumstances of the 
case put the Department on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make the 
claim "plausible" and that such evidence had not been 
submitted with the application.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).  In this case, 
however, the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim.  Thus, VA has satisfied its 
duty to inform under 38 U.S.C.A. 5103(a).  See Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The claim of service connection for PTSD is well grounded.  

The claim of service connection for a left hip disability is 
denied.


REMAND

As set forth above, the record reflects that the RO contacted 
USASCRUR in an attempted to verify the veteran's claimed 
stressor.  In June 1999, USASCRUR indicated that their 
research of the history of the USS Constellation had failed 
to confirm an incident in which a person was sucked into a 
jet intake aboard ship during 1973.  Apparently no research 
was conducted into the ship's 1972 history.  They further 
indicated that they had attempted to locate 1973 deck logs 
from the USS Constellation in order to conduct additional 
research, but the Federal Records Center advised them that 
they were unable to locate those records.  

In August 2000, the veteran's representative indicated that 
research conducted by his office revealed that deck logs from 
1968 to the present were maintained by the Ships History 
Branch, Navy Museum, at the Navy Yard in Washington, D.C. 
20374-5060.  In addition, he indicated that deck logs from 
1968 to 1978 were maintained at the National Archives, 
National Records Center in Suitland, Maryland, and that a 
letter of permission was required for access to these 
records.  

In view of the foregoing, the Board is of the opinion that 
another attempt should be made to verify the veteran's 
claimed stressors.  In that regard, it is noted that his 
service personnel records indicate that he served aboard the 
USS Constellation between September 1972 and March 1973.  
Thus, this research should include this entire period, not 
just 1973.

Regarding the veteran's claim for nonservice-connected 
pension benefits, the Board notes that the record contains a 
partial decision from SSA awarding him disability benefits 
effective in June 1995.  However, the complete decision is 
not of record, nor does the claims folder contain copies of 
the medical evidence utilized in making that determination.  
The Board cannot ascertain, therefore, whether it has the 
medical evidence utilized by SSA in rendering its decision 
favorable to the veteran.  The Court has held that as part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from SSA, including 
any decisions of the administrative law judge, and to give 
that evidence appropriate weight.  Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996), see also Baker v. West, 11 Vet. App. 163, 
169 (1998).  Thus, these records should be obtained.

To ensure that VA has met its statutory duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED for the following actions:

1.  The RO should contact the SSA and 
obtain a copy of any decision awarding 
the veteran disability benefits, as well 
as the medical records on which that 
decision was based.

2.  The RO should again attempt to 
confirm the stressors alleged by the 
veteran through appropriate, official 
channels, including the National Archives 
or the Navy Museum to obtain copies of 
deck logs from the USS Constellation from 
September 1972 to March 1973.  

3.  If the records from SSA provide an 
insufficient basis on which to grant the 
veteran's claim for nonservice-connected 
pension benefits, the veteran should be 
afforded a VA general medical examination 
to identify all disabilities that he 
currently has and the extent of any 
functional impairment caused thereby.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination. Any diagnostic testing 
necessary to reach a diagnosis or 
ascertain the functional impairment of 
the affected part should be accomplished, 
and copies of any such tests results 
placed in the claims folder.  The 
examiner should also be requested to 
provide an opinion on the severity 
(slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect of 
all disabilities noted.  38 C.F.R. § 4.10 
(1999).  

4.  If the attempt to verify the 
veteran's alleged stressors is 
successful, he should then be afforded VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
present.  The claims folder must be made 
available to the examiner and the 
examination report should reflect a 
review of pertinent material therein.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
prompting the diagnosis; and (3) whether 
there is a link between current 
symptomatology and one or more in-service 
stressors.  The report of examination 
should include the complete rationale for 
all opinions.  

5.  Thereafter, the RO should carefully 
review the examination reports and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be taken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, the RO should review all new 
evidence.  In considering the veteran's 
claim for nonservice-connected pension 
benefits, the RO should ensure that each 
of the veteran's disabilities has been 
assigned a rating under the Rating 
Schedule.  Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992).  The RO should 
assess the history of his disabilities 
and the effect of pain (where 
appropriate).  The issue should then be 
considered under the two-prong test 
enunciated in Brown v. Derwinski, 2 Vet. 
App. 444, 446-447 (1992), i.e., 
considering the "objective" standard 
under 38 C.F.R. §§ 4.15, 4.16 and 4.17 
(1998), and "subjective" standard under 
38 C.F.R. §§ 3.321(b)(2), 4.15 and 4.17 
(1999).  The ratings assigned the 
disabilities and considered for pension 
should then be combined.  38 C.F.R. § 
4.25 (1999).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



